USCA11 Case: 20-12690    Date Filed: 01/20/2021   Page: 1 of 4



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12690
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:18-cr-60310-BB-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

DONDRE MANTACK,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (January 20, 2021)

Before WILLIAM PRYOR, Chief Judge, MARTIN and BRANCH, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12690       Date Filed: 01/20/2021    Page: 2 of 4



      Dondre Mantack, a federal prisoner, appeals pro se the denial of his motion

for compassionate release. 18 U.S.C. § 3582(c)(1)(A). Mantack argues that his

condition of asplenia during the COVID-19 pandemic constitutes an extraordinary

and compelling reason supporting compassionate release, and he argues that the

district court erred by failing to conduct any research on the role of the spleen in

the human immune system. The district court found that Mantack failed to offer

any evidence that his asplenia placed him at a higher risk of suffering from

COVID-19. Because the district court did not abuse its discretion, we affirm.

      Because section 3582(c)(1)(A) uses the permissive term “may” when it

grants district courts the authority to reduce a term of imprisonment for

extraordinary and compelling reasons, we review a denial of a motion for

compassionate release for abuse of discretion. See, e.g., United States v. Jones, 962

F.3d 1290, 1296 (11th Cir. 2020) (reviewing for abuse of discretion the denial of a

sentence reduction under section 3582(c)(1)(B) based on a retroactive statutory

change); United States v. Webb, 565 F.3d 789, 792 (11th Cir. 2009) (reviewing for

abuse of discretion the denial of a sentence reduction under section 3582(c)(2)

based on a retroactive amendment to the Sentencing Guidelines); Antonin Scalia &

Bryan Garner, Reading Law: The Interpretation of Legal Texts § 11, at 112 (2012)

(explaining that “may” is “permissive” and grants discretion). “A district court

abuses its discretion if it applies an incorrect legal standard, follows improper


                                           2
          USCA11 Case: 20-12690       Date Filed: 01/20/2021   Page: 3 of 4



procedures in making the determination, or makes findings of fact that are clearly

erroneous.” United States v. Khan, 794 F.3d 1288, 1293 (11th Cir. 2015)

(quotation marks omitted).

      A district court must find that a sentence reduction for extraordinary and

compelling reasons is consistent with policy statements issued by the Sentencing

Commission. 18 U.S.C. § 3582(c)(1)(A). Section 1B1.13 of the Sentencing

Guidelines lists medical conditions, including a terminal illness or any serious or

physical medical condition that “substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and

from which he [] is not expected to recover,” as examples of extraordinary and

compelling reasons for a sentence reduction. U.S.S.G. § 1B1.13, comment. (n.1).

The movant bears the burden of proving entitlement to relief under section 3582.

See United States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

      The district court did not abuse its discretion. Mantack pleaded guilty to

conspiracy to commit bank fraud, 18 U.S.C. § 1349, and had served less than five

months of his 30-month sentence of imprisonment when the district court denied

his motion. When he moved for relief, Mantack was 28 years old. None of his

medical records described a weakness in his immune system, and Mantack failed

to present any medical evidence that he was immunocompromised or that he had

previously suffered heightened infection or other medical problems due to his


                                          3
          USCA11 Case: 20-12690       Date Filed: 01/20/2021    Page: 4 of 4



asplenia. Mantack also made no argument that his asplenia is a serious medical

condition that diminishes his ability to care for himself while incarcerated. The

government explained that the Center for Disease Control had not identified

asplenia as a risk factor for COVID-19. And Mantack misunderstands the burden

of proof when he argues that the district court erred by failing to research the role

of the spleen in the immune system. The district court committed no error when it

ruled that Mantack had failed to prove an extraordinary and compelling reason for

compassionate release.

      AFFIRMED.




                                           4